 Fill in this information to identify the case:

  Debtor 1       Bravid Stanley

  Debtor 2

 United States Bankruptcy Court for the: Middle District of Pennsylvania

 Case number :    5:16-bk-02679-RNO



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                      12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of              Nationstar Mortgage LLC d/b/a Mr. Cooper                                    Court claim no.                                          2
     creditor:                                                                                        (if known):
     Last 4 digits of any number                                                                      Date of payment change:                      *06/01/2020
     you use to identify the debtor's                                      3915                       Must be at least 21 days after date of
     account:                                                                                         this notice

                                                                                                      New total payment:                            $855.09
                                                                                                      Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [X] No
      []     Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                      Describe the basis for the change. If a statement is not attached, explain why:

                            Current escrow payment:                                        New escrow payment:



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?

      [X] No
      [ ] Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a
                     notice is not attached, explain why:

                     Current interest rate:                                       New interest rate:
                     Current Principal and interest payment:                      New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [ ] No
       [X] Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                      agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:          MI CANCELLATION
                             Current mortgage payment: $886.57                             New mortgage payment: $855.09




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                          page 1

         Case 5:16-bk-02679-RNO                              Doc Filed 06/08/20 Entered 06/08/20 14:13:56                                       Desc
                                                             Main Document   Page 1 of 5
Debtor 1 Bravid Stanley                                                               Case number (if known)           5:16-bk-02679-RNO
                First Name                Middle Name         Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:


[]       I am the creditor.

[X]       I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


                /s/ Kristin A. Zilberstein
                                                                                            Date    06/08/2020
    Signature



Print:                       Kristin A. Zilberstein                              Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                   Email              PLGinquiries@padgettlawgroup.com

Per the attached correspondence, the new payment was effective 06/01/2020. Creditor recognizes that notice
of the new payment amount is untimely under Rule 3002.1. Creditor is filing this notice of payment change to
substantially comply with Bankruptcy Rule 3002.1. This payment change is the result of Mortgage Insurance
being removed from the account. Because of the timing of the review and removal process, it is often times
impossible to meet the notice requirements of 3002.1. Since the monthly mortgage payment decreased, it is
assumed minimal harm, if any, will be caused by the delay in filing this notice. Any overpayment of funds
resulting from the delayed notice can be returned to the debtor or trustee upon request.




Official Form 410S1                                                   Notice of Mortgage Payment Change                                           page 2

             Case 5:16-bk-02679-RNO                         Doc Filed 06/08/20 Entered 06/08/20 14:13:56                                   Desc
                                                            Main Document   Page 2 of 5
                                      CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished to the parties

                                                                                                 8th
on the attached Service List by electronic service and/or by First Class U.S. Mail on this the _________ day of

June, 2020.



                                                    /S/ Kristin A. Zilberstein

                                                    ___________________________________
                                                    KRISTIN A. ZILBERSTEIN
                                                    PADGETT LAW GROUP
                                                    6267 Old Water Oak Road, Suite 203
                                                    Tallahassee, FL 32312
                                                    (850) 422-2520 (telephone)
                                                    (850) 422-2567 (facsimile)
                                                    PLGinquiries@padgettlawgroup.com
                                                    Authorized Agent for Creditor




Official Form 410S1                      Notice of Mortgage Payment Change                                   page 3

       Case 5:16-bk-02679-RNO        Doc Filed 06/08/20 Entered 06/08/20 14:13:56               Desc
                                     Main Document   Page 3 of 5
                             SERVICE LIST (CASE NO. 5:16-bk-02679-RNO)

Debtor
Bravid Stanley
196 At the Falls
Bushkill, PA 18324

Attorney
Mark E. Moulton
Moulton and Moulton PC
693 State Route 739, Suite #1
Lords Valley, PA 18428

Trustee
Charles J DeHart, III (Trustee)
8125 Adams Drive, Suite A
Hummelstown, PA 17036

US Trustee
Asst. U.S. Trustee
United States Trustee
228 Walnut Street, Suite 1190
Harrisburg, PA 17101




Official Form 410S1                   Notice of Mortgage Payment Change                   page 4

         Case 5:16-bk-02679-RNO     Doc Filed 06/08/20 Entered 06/08/20 14:13:56   Desc
                                    Main Document   Page 4 of 5
page1
925
                                                                                         05/07/2020                 OUR INFO
                                                                                                                    CUSTOMER SERVICE
                                            8950 Cypress Waters Blvd.                                               888-480-2432
                                            Coppell, TX 75019                                                       Mon-Thu   7 a.m. to 8 p.m. (CT)
                                                                                                                    Fri       7 a.m. to 7 p.m. (CT)
                                                                                                                    Sat       8 a.m. to 12 p.m. (CT)
                                                                                                                    ONLINE
                                                                                                                    www.mrcooper.com

        BRAVID STANLEY                                                                                              YOUR INFO
        196 AT THE FLS - 212 FALLS CIRCLE                                                                           LOAN NUMBER
        BUSHKILL, PA 18324
                                                                                                                    PROPERTY ADDRESS
                                                                                                                    212 FALLS CIRCLE
                                                                                                                    BUSHKILL, PA 18324




        WELCOME TO A SMALLER PAYMENT.
        Your mortgage insurance (MIP) is no longer necessary.
        Dear BRAVID STANLEY,

        Congratulations! You’ve done a great job increasing your home equity. As a result, you are no
        longer required to pay mortgage insurance premiums (MIP). So, we’ve removed this coverage for
                                                                                                                                GOOD
        you.                                                                                                                    NEWS:
        From now on, your monthly MIP in the amount of $31.48 has been removed. You’ll see a                                    We’ve removed
        reduction in your monthly payment soon.                                                                                 mortgage insurance
                                                                                                                                from your
        Here at Mr. Cooper, we love when our customers save money.
                                                                                                                                home loan.
        By the way, MIP is NOT the same as the property/casualty insurance, such as hazard insurance,
        which covers damage to your home. Removal of MIP does not aﬀect any obligation you have for
        other types of insurance.

        Have questions? Please call our Customer Service team at the number above. We’re here to make
        your home loan experience less worrisome and more rewarding.

        You can also review your loan summary, account activity, escrow information and
        more by visiting us online at www.mrcooper.com.

        Sincerely,
        Your Customer Service Team at Mr. Cooper




        Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
        Cooper. Mr. Cooper is a registered service mark of Nationstar Mortgage LLC. All rights reserved.
        Please be advised this communication is sent for informational purposes only and is not intended as an attempt to collect, assess, or
        recover a claim against, or demand payment from, any individual protected by the U.S. Bankruptcy Code. If this account has been
        discharged in a bankruptcy proceeding, be advised this communication is for informational purposes only and not an attempt to collect a
        debt against you; however, the servicer/lender reserves the right to exercise the legal rights only against the property securing the loan
        obligation, including the right to foreclose its lien under appropriate circumstances. Nothing in this communication shall be construed as an
        attempt to collect against the borrower personally or an attempt to revive personal liability.
        If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
        loan) that has not assumed, or otherwise become obligated on the debt, this communication is for informational purposes only and is not an
        attempt to Case
                    collect a 5:16-bk-02679-RNO
                              debt from you personally.          Doc Filed 06/08/20 Entered 06/08/20 14:13:56 Desc
                                                            Main Document                 Page 5 of 5                                                    44-41
